[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT         FILED
                          ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              July 06, 2005
                                No. 04-16263
                                                           THOMAS K. KAHN
                            Non-Argument Calendar               CLERK
                          ________________________

                     D.C. Docket No. 02-02288-CV-B-NE

TOM MCADAMS,

                                                       Plaintiff-Appellant,

     versus

FRANCIS J. HARVEY,
Secretary of the Army,

                                                       Defendant-Appellee.

                         __________________________

              Appeal from the United States District Court for the
                         Northern District of Alabama
                        _________________________

                                 (July 6, 2005)

Before DUBINA, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Tom McAdams, represented by counsel, appeals the district court’s grant of

summary judgment to the Department of the Army (“Army”), his employer, on his

retaliation claims brought under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq.   McAdams argues that the district court erred by

determining that he failed to present a prima facie case of retaliation with respect

to (1) the elimination of his position and transfer to a new position; and (2) his

performance appraisal.

      “A district court’s grant of summary judgment is reviewed de novo.” Rojas

v. Florida, 285 F.3d 1339, 1341 (11th Cir. 2002). A court shall grant summary

judgment when the evidence before it shows “that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed.R.Civ.P. 56(c). “When deciding whether summary judgment is

appropriate, all evidence and reasonable factual inferences drawn therefrom are

reviewed in a light most favorable to the non-moving party.” Rojas, 285 F.3d at

1341-42 (internal quotations and citation omitted).

      Title VII prohibits an employer from discriminating against an employee in

retaliation for exercising a right guaranteed thereunder. See 42 U.S.C. § 2000e-

3(a). “To establish a prima facie case of retaliation, a plaintiff must show that (1)

[]he engaged in protected activity, (2) []he suffered an adverse employment action,

                                          2
and (3) there was a causal link between the protected activity and the adverse

employment action.” Stavropoulos v. Firestone, 361 F.3d 610, 616 (11th Cir.

2004), cert. denied, 125 S. Ct. 1850 (2005). “To be considered an adverse

employment action for purposes of Title VII’s anti-retaliation provision, the action

must either be an ultimate employment decision or else must meet some threshold

level of substantiality. Ultimate employment decisions include decisions such as

termination, failure to hire, or demotion.” Id. at 616-17 (internal quotations and

citation omitted). In order to meet the threshold of substantiality requirement, an

employment action must be “objectively serious and tangible enough to alter the

employee’s compensation, terms, conditions, or privileges of employment.” Id. at

617 (internal quotations and citation omitted) (brackets omitted).

      To establish the causal connection required by the third prong, the plaintiff

must show that “the decision-makers were aware of the protected conduct, and that

the protected activity and the adverse action were not wholly unrelated.” Gupta v.

Fla. Bd. of Regents, 212 F.3d 571, 590 (11th Cir. 2000) (internal quotations and

citations omitted). Close temporal proximity may be sufficient to show that the

protected activity and the adverse action were not wholly unrelated. Id.

      Upon review of the record and consideration of the parties’ briefs, we find

no reversible error.

                                          3
      The district court properly determined that McAdams did not make out a

prima facie case for retaliation because he failed to establish: (1) a causal

connection between his protected activity and his performance evaluation, see

Higdon v. Jackson, 393 F.3d 1211, 1220-21 (11th Cir. 2004) (holding that a three-

month period between the protected activity and the adverse action was

insufficient to establish a causal connection in an ADA case and; (2) that the

elimination of his position and his transfer to a new position constituted an

adverse employment action. Thus, the district court did not err in granting

summary judgment for the Army on those claims, and we affirm.

      AFFIRMED.




                                           4